Title: To John Adams from Alexander Hamilton, 23 January 1795
From: Hamilton, Alexander
To: Adams, John



Sir,
Treasury Department January 23d 1795

In obedience to the Resolution of the Senate of the United States of the 18th of February 1793—I have the honor to transmit to you herewith—A Report on the Memorial of a number of the Inhabitants of the States of Connecticut & Rhode Island, praying that a Light House may be erected at the expence of the United States, on Watch Hill in the State of Rhode Island.
I am Sir, / With the truest respect & / esteem, / Your most Obedient Servant
Alexander HamiltonSy Of the Treasy